              Case 3:19-cv-03674-WHA Document 52 Filed 11/08/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     R. CHARLIE MERRITT
 6   KEVIN P. HANCOCK
     Trial Attorneys
 7   Civil Division, Federal Programs Branch
 8   U.S. Department of Justice
     1100 L Street NW
 9   Washington, DC 20005
     Telephone: (202) 514-3183
10   Fax: (202) 616-8470
     E-mail: kevin.p.hancock@usdoj.gov
11
     Attorneys for Defendants
12
13
                            UNITED STATES DISTRICT COURT
14                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    THERESA SWEET, et al.,
                                                      No. 19-cv-03674-WHA
17                      Plaintiffs,
18            v.                                      [PROPOSED] ORDER ON
19                                                    PARTIAL CONSENT MOTION TO
      ELISABETH DEVOS, in her official capacity       ENLARGE TIME FOR FILING MOTION
20    as Secretary of Education, and the UNITED       FOR SUMMARY JUDGMENT
      STATES DEPARTMENT OF EDUCATION
21                                                                        (as modified)
                        Defendants.
22
23
24          The Court, having considered Defendants’ Partial Consent Motion to Enlarge Time for

25   Filing Motion for Summary Judgment, hereby ORDERS as follows:
                                                                      December 5 at noon
26          Defendants’ Motion is GRANTED. Defendants shall have until December 5, 2019 to file

27   their motion for summary judgment.

28          IT IS FURTHER ORDERED that Plaintiffs shall file their opposition and cross-motion



     Proposed Order
     3:19-cv-3674
                                                  1
              Case 3:19-cv-03674-WHA Document 52 Filed 11/08/19 Page 2 of 2



                              December 19 at noon
 1   for summary judgment by December 19, 2019, Defendants shall file their reply and opposition to
                   January 6, 2020 at noon                                   January 20, 2020 at noon
 2   cross-motion by January 6, 2019, and Plaintiffs shall file their reply by January 21, 2019.
 3
            IT IS SO ORDERED.          The hearing on the cross-motions for summary judgment is
                                       continued to February 13, 2020 at 8 a.m.
 4
     Dated: November 8, 2019.
 5                                                               ISTRIC
                                                           TES D        TC
 6                                                      T A
                                                     _____________________________




                                                                                     O
                                                        S




                                                                                      U
                                                     ED
 7                                                   The Hon. William Alsup




                                                                                       RT
                                                                            RED
                                                                     RDEJudge



                                                 UNIT
                                                     United States District
                                                                  OO
 8                                                        IT IS S    DIFIED
                                                               S M O




                                                                                          R NIA
 9                                                           A
                                                                                  p
10                                                NO                   illiam Alsu
                                                               Judge W




                                                                                          FO
                                                   RT
11




                                                                                      LI
                                                          ER
                                                        H




                                                                                      A
12                                                             N                      C
                                                                                 F
                                                                   D IS T IC T O
13                                                                       R
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Proposed Order
     3:19-cv-3674
                                                    2
